Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.793 Filed 08/31/21 Page 1 of 25




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


                                              2:20-cv-12657-TGB-RSW
 VERSAH, LLC ET AL.,
                                            HON. TERRENCE G. BERG
                  Plaintiffs,

       v.
                                          ORDER GRANTING IN PART
 UL AMIN INDUSTRIES ET AL.,               PLAINTIFF’S MOTION FOR
                                          DEFAULT JUDGMENT (ECF
                  Defendants.              NO. 28) AND DENYING AS
                                             MOOT DEFENDANT
                                          HAMMAD ASHIQ’S MOTION
                                           TO DISMISS (ECF NO. 31),
                                           PLAINTIFFS’ MOTION TO
                                           STRIKE (ECF NO. 31) AND
                                          DEFENDANT’S MOTION TO
                                           ALLOW PAYPAL USE (ECF
                                                    NO. 39)
      Plaintiffs Versah, LLC and Huwais IP Holding LLC, the owner of
the trademarks and exclusive license of Densah® Bur Kits, medical

devices used to prepare teeth for surgical intervention, brought an action
against Defendants UL Amin Industries and Hammad Ashiq, whom they
allege are engaged in manufacturing, distributing, or selling counterfeit

Densah® Bur Kits. See ECF No. 1, PageID.13. On December 9, 2020, this
Court granted Plaintiffs’ motion for preliminary injunction, which
prevented Defendants from using Plaintiffs’ name, trademarks, or

copyrights, and froze any PayPal accounts connected to Defendants and
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.794 Filed 08/31/21 Page 2 of 25




accounts associated with the sale of bur kits. ECF No. 18. Subsequently,
on February 10, 2021, the Court denied Defendants’ motion to unfreeze

the PayPal accounts. ECF No. 30. The Court also stayed the proceedings
in the case for 30 days to allow Defendant UL Amin to retain counsel,
with the explicit warning that if by the expiration of the 30 days “no

attorney has entered an appearance on behalf of UL Amin, Plaintiffs may
proceed with the process of seeking a default judgment against UL
Amin.” ECF No. 30, PageID.629. The 30-day time period elapsed several

months ago, but Defendant UL Amin has not retained counsel.
      Currently pending before this Court are Plaintiffs’ Motion for
Default Judgment as to All Defendants (ECF No. 28), Defendant

Hammad Ashiq’s Pro Se Motion to Dismiss (ECF No. 31), Plaintiffs’
Motion to Strike (ECF No. 37), and Defendant’s Pro Se Motion to Allow
Hammad Ashiq and Family to Use PayPal (ECF No. 39). The Court has

reviewed the papers and pleadings in this matter and finds that the
relevant facts and laws are adequately outlined. The motions will
therefore be decided on the papers submitted without oral argument.

    I.      BACKGROUND
      The Complaint in the case was originally filed on September 29,
2020, and then amended on December 15, 2020. ECF No. 1, 20. After both

Defendants failed to file an answer or otherwise plead, on January 20,
2021, the clerk of the court made an entry of default as to both UL Amin
and Hammad Ashiq. See ECF No. 26, 27. Plaintiffs then filed a motion
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.795 Filed 08/31/21 Page 3 of 25




for default judgment as to all Defendants on February 5, 2021. ECF No.
28. Defendant Hammad Ashiq filed a timely response to the motion for

default judgment on February 8, 2021 (ECF No. 29), and also filed a
motion to dismiss on February 26, 2021 (ECF No. 31).
      Plaintiffs now seek an entry of default judgment against

Defendants UL Amin and Hammad Ashiq. Additionally, Plaintiffs seek a
permanent injunction.
   II.      MOTION FOR DEFAULT JUDGMENT

      Summons were issued for both Defendants on September 30, 2020.
ECF Nos. 5, 6. Pursuant to this Court’s Order, Plaintiffs served a copy of
the Complaint, Summons, and Order via email to Defendant Hammad

Ashiq and Defendant UL Amin using read receipts as instructed by the
Court. ECF No. 10. According to the declaration of Alex Szypa, counsel of
record for the Plaintiffs, on October 24, 2020, Plaintiffs received an email

from Defendant Hammad Ashiq acknowledging receipt of the Complaint,
Summons, and Order. ECF No. 12, PageID.261. The amended Complaint
was then served via email to both Defendants on December 15, 2020. A

clerk’s entry of default was entered against both Defendants in this case
on January 20, 2021. ECF Nos. 26, 27.
         a. Legal Standard

      Under Rule 55(a) of the Federal Rules of Civil Procedure, “[w]hen a
party against whom a judgment for affirmative relief is sought has failed
to plead or otherwise defend, and that failure is shown by affidavit or
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.796 Filed 08/31/21 Page 4 of 25




otherwise, the clerk must enter the party's default.” Fed. R. Civ. P. 55(a).
To obtain a judgment by default, the plaintiff must first request the

clerk’s entry of default pursuant to Rule 55(a). Once the clerk has entered
a default, all of the plaintiff’s well-pleaded allegations are deemed
admitted. Ford Motor Co. v. Cross, 441 F.Supp.2d 837, 846 (E.D. Mich.

2006).
      If the plaintiff’s claim is not for a sum that can “be made certain by
computation,” the party must apply to the court for a default judgment

pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure. Fed. R.
Civ. P. 55(b)(1); Fed. R. Civ. P. 55(b)(2). While not required, courts may
also conduct hearings when they would help determine whether to enter

and how to effectuate judgment. Fed. R. Civ. P. 55(b)(2). See Ford Motor
Co., 441 F. Supp.2d at 848 (“Fed. R. Civ. P. 55 does not require a
presentation of evidence as a prerequisite to the entry of a default

judgment, although it empowers the court to conduct such hearings as it
deems necessary and proper to enable it to enter judgment or carry it into
effect.”).

      Judgment by default is considered “a drastic step which should be
resorted to only in the most extreme cases,” and when assessing whether
the judgment should be entered, “the district judge is required to exercise

sound judicial discretion.” United Coin Meter Co., Inc. v. Seaboard
Coastline R.R., 705 F.2d 839, 845 (6th Cir. 1983); Charles A. Wright &
Arthur R. Miller, FEDERAL PRACTICE       AND   PROCEDURE § 2685 (4th ed.
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.797 Filed 08/31/21 Page 5 of 25




2019). To determine whether entry of default judgment is appropriate,
courts may consider a number of factors, including: “the amount of money

potentially involved; whether material issues of fact or issues of
substantial public importance are at issue; whether the default is largely
technical; whether plaintiff has been substantially prejudiced by the

delay involved; and whether the grounds for default are clearly
established or are in doubt.” Charles A. Wright & Arthur R. Miller,
FEDERAL PRACTICE AND PROCEDURE § 2685 (4th ed. 2019). Once

a default is entered against a defendant, “the well pleaded factual
allegations in the Complaint, except those relating to damages, are taken
as true.” Ford Motor Co., 441 F. Supp. 2d at 848 (referencing Thomson v.

Wooster, 114 U.S. 104 (1885); Antoine v. Atlas Turner, Inc., 66 F.3d 105,
110–11 (6th Cir.1995)).
         b. Appearance or Notice Requirement

      The Court first turns to the motion for default judgment against
Defendant UL Amin. As outlined in this Court’s previous order,
Defendant UL Amin—as a corporation—may not be represented by a

non-attorney or defend itself pro se. See Bischoff v. Waldorf, 660
F.Supp.2d 815, 820 (“The Sixth Circuit has held that a corporation must
appear by counsel or not at all.”) (referencing Ginger v. Cohn, 426 F.2d

1385, 1386 (6th Cir. 1970)). In view of this rule, the Court clearly and
fairly warned Defendant UL Amin that it must obtain counsel or face
default. See ECF No. 30, PageID.629. Despite this warning and a 30-day
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.798 Filed 08/31/21 Page 6 of 25




stay of the case to allow Defendant UL Amin to hire an attorney,
Defendant UL Amin failed to obtain counsel to defend this matter. As a

result of this failure, Defendant UL Amin has not properly appeared or
filed any answer, response, or other papers in this matter. Any papers
filed by Defendant Hammad Ashiq do not constitute a proper defense or

pleading by Defendant UL Amin because, as explained above, a
corporation must “appear by counsel or not at all,” and Mr. Ashiq is not
an attorney. Bischoff, 660 F.Supp.2d at 820. In sum, Defendant UL Amin

has failed to properly plead or defend because it did not obtain counsel to
represent itself.
      Next, the Court turns to Defendant Hammad Ashiq. As an

individual, Mr. Ashiq may proceed pro se. However, while a pro se
litigant’s pleadings must be construed liberally, “this less stringent
standard does not excuse a pro se litigant’s failure to comply with

mandatory, clear procedural deadlines.” Rice v. Wayne Cty. Treasurer,
No. 13-cv-12456, 2014 WL 3400716, at *2 (E.D. Mich. July 11, 2014)
(referencing Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996)). The

key question then is whether Mr. Ashiq properly defended against the
complaint in compliance with the Federal Rules of Civil Procedure.
      A defendant may properly defend against a complaint “as required

by Fed. R. Civ. P. 55(a) in ways other than filing an answer, such as by
filing a motion to dismiss for failure to state a claim.” Phelps v. American
Gen. Fin. Serv., Case No. 08-CV-10552, 2008 WL 3978318, *3 (E.D. Mich.
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.799 Filed 08/31/21 Page 7 of 25




Aug. 22, 2008). Pursuant to Federal Rule of Civil Procedure 12(a)(1),
Defendant Ashiq was required to serve a responsive pleading “within 20

days after being served with the summons and complaint.” Fed.R.Civ.P.
12(a)(1)(A). Plaintiffs filed and served an Amended Complaint on
December 15, 2020, which gave Mr. Ashiq 20 days from that date to

properly defend against the complaint. ECF No. 20. Mr. Ashiq failed to
file an answer or other responsive pleading by January 4, 2020, and as
such, Plaintiffs properly requested the Clerk’s entry of default which was

entered on January 20, 2021. ECF Nos. 25-27.
      Eventually, Defendant Ashiq did file a motion to dismiss—on
February 26, 2021—but, the motion came 73 days after Plaintiffs’ served

the Amended Complaint, 37 days after the Clerk’s entry of default
against Defendant Ashiq, and was filed during the Court-ordered 30-day
stay. ECF No. 30. Therefore, the motion to dismiss was untimely.

       In sum, neither Defendant UL Amin nor Hammad Ashiq properly
defended against the Complaint.
         c. Factors Guiding Court’s Discretion

      The Court’s discretion in determining whether default judgment is
appropriate is guided by the following factors: (1) possible prejudice to
the Plaintiff; (2) the merits of the Plaintiff’s claim; (3) the sufficiency of

the complaint; (4) the amount of money at stake; (5) the possibility of a
dispute concerning material facts; (6) whether the default was due to
excusable neglect; and (7) the strong policy underlying the Federal Rules
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.800 Filed 08/31/21 Page 8 of 25




of Civil Procedure favoring decisions on the merits. See Eitel v. McCool,
782 F.2d 1470, 1471-72 (9th Cir. 1986); see also Marshall v. Bowles, 92 F.

App’x 283, 285 (6th Cir. 2004) (citing Eitel and addressing factors (1)-(4)).
      Applying the preceding factors, the Court concludes that default
judgment is appropriate in this case. First, the original Complaint in this

case was filed on September 29, 2020: Defendants have been provided
multiple opportunities and an extensive amount of time to respond,
defend, or obtain counsel and have failed to do so. Defendants have also

failed to appear for two hearings, both of which were held using the
international Zoom Webinar technology. ECF Nos. 8, 14. All together,
these actions have prolonged this litigation. Meanwhile, Plaintiffs have

invested significant resources in litigating this case: preparing for two
hearings, submitting multiple filings to this Court, and keeping the Court
apprised of their efforts to contact and communicate with Defendants.

Accordingly, the Court finds that the first factor—potential prejudice to
Plaintiff—weighs in favor of entry of a default judgment.
      Both the second and third factors also support entry of a default

judgment. As previously outlined in this Court’s orders, this case involves
medical devices utilized in oral surgery to prepare bone for the insertion
of dental implants and the allegedly “sub-par, low quality” counterfeit

products pose a serious risk to the health and safety of customers. See
ECF No. 20, PageID.407; See ECF No. 18, PageID.388 (“The health and
safety concerns are particularly pronounced here where the device at
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.801 Filed 08/31/21 Page 9 of 25




issue is a medical device which is utilized in patients’ mouths for a
drilling procedure in the jawbone.”). These allegations are well-supported

by diagrams, photos, customer emails, and affidavits from Versah’s Chief
Operating Officer examiner—formerly the production control manager—
outlining the alleged defects in Defendants’ kits. See ECF No. 9-1,

PageID.149 (Noting “gouges in the metal, flaking metal, rough edges, and
inconsistent manufacturing.”). As highlighted in the previous section,
these factual allegations are taken as true because Defendants are in

default. See Cross, 441 F. Supp. At 848.
      The remaining factors also weigh in favor of entering default
judgment. Rather than actual damages, Plaintiffs are seeking statutory

damages and entry of a permanent injunction. The record before the
Court is not only undisputed, but robust. And Defendants, despite stays
and additional guidance from the Court, were unable to mount a defense

against Plaintiff’s claims and made no effort to do so until well after the
clerk’s entry of default. While the Court acknowledges that public policy
favors the resolution of cases on the merits, Defendants have squandered

opportunities for merits-based resolution with their failure to respond
and failure to obtain counsel.
      Accordingly, because Defendant UL Amin and Hammad Ashiq have

failed to plead or defend, and their defaults have been entered by the
Clerk, the Court must accept all well pleaded factual allegations in the
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.802 Filed 08/31/21 Page 10 of 25




 Amended Complaint as true. Stooksbury v. Ross, 528 Fed.Appx. 547, 551
 (6th Cir. 2013).

III.   SUFFICIENCY OF ALLEGATIONS
       The Court finds that the well pleaded factual allegations in the
 Amended Complaint are sufficient to support a finding of liability as to

 (1) copyright infringement in violation of the Copyright Act, (2)
 trademark infringement in violation of the Lanham Act, (3) unfair
 competition in violation of the Lanham Act, (4) unfair competition under

 Mich. Comp. Laws § 445.903, and (5) patent infringement. See Ford
 Motor Co., 441 F. Supp. 2d at 848 (“If those allegations are sufficient to
 support a finding of liability as to each defendant on the claims . . . the

 Court should enter judgment.”). The Court also finds the factual
 allegations in the Complaint are insufficient to support a finding of
 liability as to the trade dress infringement claim. Each claim will be

 addressed in turn.
         a. Copyright Infringement
       To demonstrate copyright infringement under the Copyright Act, a

 plaintiff must establish “(1) ownership of a valid copyright, and (2) the
 fact ‘that the defendant copied protectable elements of the work.’” RJ
 Control Consultants, Inc. v. Multiject, LLC, 981 F.3d 446, 454 (6th Cir.

 2020) (quoting Lexmark Int’l., Inc. v. Static Control Components, Inc., 387
 F.3d 522, 534 (6th Cir. 2004)). A plaintiff may establish an inference of
 copying by showing that (1) “defendant had access to the work,” and (2)
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.803 Filed 08/31/21 Page 11 of 25




 “that the original and allegedly infringing work are substantially
 similar.” Parker v. Winwood, 938 F.3d 833, 836 (6th Cir. 2019) (emphasis

 in original). However, “even when a plaintiff is unable to prove access,
 she can establish copying by showing a ‘striking similarity’ between her
 work and the allegedly infringing one.” Id. (quoting Murray Hill Publ’ns,

 Inc. v. Twentieth Century Fox Film Corp., 361 F.3d 312, 317 (6th Cir.
 2004) (emphasis in original quotation).
      Here, it is undisputed that Plaintiff Versah is the owner of two valid

 copyrights: (1) BUR SILHOUETTE WITH DEPTH MARKINGS (U.S.
 Copyright Registration No. VA 2-203-676), and (2) Densah Bur and
 Versah Guided Surgery System Instructions for Use (U.S. Copyright

 Registration No. TX 8-896-578). See ECF No. 20, PageID.400. Both
 copyrights are publicly available—the Silhouette in the interior lid of the
 Bur Kits and the Instructions for Use on Plaintiff Versah’s website. ECF

 No. 20, PageID.400-01. Despite Plaintiffs’ objections, the record
 demonstrates that Defendants utilized several original elements of these
 copyrights on both their website and product packaging. Defendants’

 website uses the original image from Plaintiffs’ copyrighted Instructions
 For Use on their website to illustrate their counterfeit product. See ECF
 No. 20, PageID.408, 411. Defendants also utilize a nearly identical image

 of Versah’s copyrighted Bur Silhouette. See ECF No. 20, PageID.410. In
 addition to the shape of the illustrated Bur being substantially
 indistinguishable, the depth markings and their associated numerical
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.804 Filed 08/31/21 Page 12 of 25




 values are identical. Even the key on the bottom right of the illustration,
 which states “Units in mm,” is identical. Accordingly, because Plaintiffs

 have established that there is a “striking similarity” between their
 copyrighted material and Defendants’ allegedly infringing items, a
 finding of copyright infringement is warranted.

         b. Trademark Infringement and Unfair Competition
      Under the Lanham Act, courts “use the same test to decide whether
 there has been trademark infringement, unfair competition, or false

 designation of origin.” Audi AG v. D’Amato, 469 F.3d 534, 542 (6th Cir.
 2006). The basis of this test is “the likelihood of confusion between the
 two marks.” Id.

      “A party proves trademark infringement by showing (1) that it owns
 a trademark, (2) that the infringer used the mark in commerce without
 authorization, and (3) that the use of the alleged infringing trademark is

 likely to cause confusion among consumers regarding the origin of the
 goods offered by the parties.” Coach, Inc. v. Goodfellow, 717 F.3d 498, 502
 (6th Cir. 2013) (internal quotations and citations omitted). Courts

 consider eight factors when analyzing whether there is a likelihood of
 confusion: “(1) strength of the plaintiff's mark; (2) relatedness of the
 goods or services; (3) similarity of the marks; (4) evidence of actual

 confusion; (5) marketing channels used; (6) likely degree of purchaser
 care; (7) defendant’s intent in selecting the mark; and (8) likelihood of
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.805 Filed 08/31/21 Page 13 of 25




 expansion of the product lines or services.” AWGI, LLC v. Atlas Trucking
 Co., LLC, 998 F.3d 258, 264–65 (6th Cir. 2021)

      The first two elements are easily satisfied: It is undisputed that
 Plaintiff Huwais IP Holding is the owner of the “DENSAH” trademark
 (U.S. Trademark Registration No. 4,689,471) and that Defendants

 utilized the mark on its website where it offered bur kits for sale. ECF
 No. 20, PageID.402, 417. Many of the eight factors weigh in favor of the
 third element being established because Defendants have in fact used the

 literal “Densah®” mark. This no doubt establishes the strength,
 relatedness, and similarity elements. Additionally, the record includes
 evidence from consumers gathered by Plaintiffs showing confusion as to

 the difference and legitimacy of the trademark and counterfeit kits. See
 ECF No. 9-2, PageID.181. For these reasons, Plaintiffs have sufficiently
 demonstrated all three elements of trademark infringement and have

 also shown unfair competition.
         c. Trade Dress Infringement
      “In order to prevail on a claim for trade dress infringement based

 on a product’s design, a plaintiff must show that its design is (1)
 nonfunctional, (2) has acquired a secondary meaning, and (3) is
 confusingly similar to the allegedly infringing design.” Leapers, Inc. v.

 SMTS, LLC, 879 F.3d 731, 735 (6th Cir. 2018). Plaintiffs assert that the
 trade dress in question includes a “stepped covered, a two-tone cover-base
 color scheme, holes in the base for receiving the tools, and a product name
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.806 Filed 08/31/21 Page 14 of 25




 identification on the base front.” ECF No. 28, PageID.602. As to the first
 element, a showing that the design is “nonfunctional,” Plaintiffs’

 Amended Complaint fails to provide allege sufficient facts to meet this
 element. The Court is unable to identify anywhere in the pleadings, for
 example, factual information regarding the non-functionality of the

 “holes in the base for receiving the tools” or the step cover. See Leapers,
 Inc. v. SMTS, LLC, 879 F.3d 731, 737 (6th Cir. 2018) (“Aesthetic intent
 alone is also insufficient because some products function based on their

 aesthetic properties through so-called “aesthetic functionality.”). There
 are also no factual materials which establish that the two-tone cover-base
 color scheme or the product name on the base front have acquired a

 “secondary meaning.” See Inwood Lab’ys, Inc. v. Ives Lab’ys, Inc., 456
 U.S. 844, 851, n. 11 (1982) (“To establish secondary meaning, a
 manufacturer must show that, in the minds of the public, the primary

 significance of a product feature or term is to identify the source of the
 product rather than the product itself.”).
      For these reasons, the Court concludes that Plaintiffs’ allegations

 in the Amended Complaint are insufficient to support entry of a default
 judgment on the trade dress claim.
         d. Unfair Competition under § 445.903

      The Michigan Consumer Protection Act prohibits “[u]nfair,
 unconscionable, or deceptive methods, acts, or practices, in the conduct
 or trade or commerce. Mich. Comp. Laws § 445.903(1). Here, there are a
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.807 Filed 08/31/21 Page 15 of 25




 variety of factual allegations that establish there was a “probability of
 confusion” as to the source of the counterfeit bur kits. See ECF No. 9-2,

 PageID.181. Additionally, Plaintiffs outline factual allegations that
 “Defendants have made false and misleading statements to U.S. Customs
 services by declaring its Osseodensification Burs Kits to be ‘Steel Tools

 Kit’ rather than Class 1 medical devices,” and that Defendants falsely
 claim various certifications. ECF No. 20, PageID.406-07. See Mich.
 Comp. Laws § 445.903(1)(c) (“Representing that goods or services have

 sponsorship, approval, characteristics, ingredients, uses, benefits, or
 quantities that they do not have or that a person has sponsorship,
 approval, status, affiliation, or connection that he or she does not have.”).

 Plaintiffs have also provided testimony and factual allegations that the
 Defendants’ bur kits are of an inferior quality and FDA non-compliant.
 ECF No. 20, PageID.412-13. See Mich. Comp. Laws § 445.903(1)(e)

 (Deceptive methods include “[r]epresenting that goods or services are of
 a particular standard, quality, or grade, or that goods are of a particular
 style or model, if they are of another.”).

      Therefore, because Plaintiffs’ factual allegations are sufficient to
 establish that Defendants engaged in multiple deceptive or unfair
 practices, the Court will grant default judgment as to Plaintiffs’ claims

 under Mich. Comp. Laws Ann. § 445.903.
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.808 Filed 08/31/21 Page 16 of 25




          e. Patent Infringement
       A determination of patent infringement requires the courts to (1)

 determine the meaning of the patent’s claims, and (2) compare the
 patent’s claims to the allegedly infringing device. Zen Design Grp., Ltd.
 v. Clint, No. 08-CV-14309, 2009 WL 4050247, at *4 (E.D. Mich. Nov. 23,

 2009). “A device infringes a patent claim if it contains every limitation
 set forth in that claim, either literally or by equivalence.” Id.
       It is undisputed that Plaintiff Huwais IP Holding is the owner of

 the “Autografting Osteotome” patent (U.S. Patent No. 10,039,621) and
 Versah is the exclusive licensee of the patent for the dental field of use.
 ECF No. 20, PageID.405. Plaintiffs provide a variety of factual

 allegations, pictures, and diagrams, that break down each component of
 the patent. In fact, attached to Plaintiffs’ Amended Complaint is a chart
 which outlines each claim and draws comparison to Defendants’ product.

 See ECF No. 20-8. For example, claim 4 in the patent consists of a “rotary
 osteotome,” which has “at least one lip” and is “offset” from another pair
 of lips, such that the two “do not lie within a common plane.” See ECF

 No. 20-8, PageID.531. As shown in the accompanying picture of
 Defendants’ product, Defendants’ rotary osteotome contains the virtually
 identical limitations regarding the two offset lips as is outlined Plaintiffs’

 patent product. Id. Taking as true the well-pleaded allegations in the
 Amended Complaint, most notably the exhibit found at ECF No. 20-8,
 the Court finds that there is an infringement of at least one claim in the
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.809 Filed 08/31/21 Page 17 of 25




 patent. See Zen Design Grp., Ltd., 2009 WL 4050247, at *4 (“A finding of
 infringement of one claim in the patent is sufficient for a finding of patent

 infringement.”). Therefore, Plaintiffs are entitled to default judgment on
 its claim of patent infringement.
      To summarize the Court’s findings regarding whether the record

 supports entry of default judgment as to the claims in the Amended
 Complaint, the Court grants default judgment as to Plaintiffs’ claims for
 (1) copyright infringement in violation of the Copyright Act, (2)

 trademark infringement in violation of the Lanham Act, (3) unfair
 competition in violation of the Lanham Act, (4) unfair competition under
 Mich. Comp. Laws § 445.903, and (5) patent infringement. However,

 because the factual allegations are insufficient as to the claim for trade
 dress infringement, the Court denies Plaintiffs’ request for default
 judgment on that claim.

IV.   Remedies
      Plaintiffs have requested both a permanent injunction against
 Defendants as well as statutory damages pursuant to the Lanham Act.

 ECF No. 28, PageID.586. Specifically, Plaintiffs request that any dollar
 amounts in Defendants’ frozen PayPal accounts be released to
 Defendants up to the damages amount. Id. The Court addresses each

 request in turn.
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.810 Filed 08/31/21 Page 18 of 25




         a. Permanent Injunction
      Plaintiffs request this Court convert its preliminary injunction

 against Defendants into a permanent injunction, and add permanent
 injunctive relief related to the trade dress infringement and patent
 infringement claims. ECF No. 28, PageID.607.

      Traditionally, the Court applies a four-part test when considering
 whether permanent injunctive relief is appropriate, including in patent
 cases. See Zen Design Grp., 2009 WL 4050247, at *4; eBay Inc. v.

 MercExchange, L.L.C., 547 U.S. 388, 391 (2006). The four elements
 plaintiff must establish include: (1) the plaintiff has suffered an
 irreparable injury, (2) remedies available at law are insufficient to

 compensate for the injury, (3) when balancing the hardships between the
 plaintiff and defendant, a remedy in equity is warranted, and (4) the
 public interest would be served by a permanent injunction. Id.

      Here, the Court finds that a permanent injunction is an appropriate
 remedy to respond to Defendants’ infringements—except as to the claim
 for trade dress infringement because the Court found the factual

 allegations insufficient to grant default judgment as to this claim. As
 discussed above, Defendants’ infringement is likely to result in confusion
 and loss of customer goodwill if Defendants continue to utilize Plaintiffs’

 copyrighted and trademark-protected materials. See Lucky’s Detroit,
 LLC v. Double L, Inc., 533 F. App’x 553, 555 (6th Cir. 2013) (“In
 trademark infringement cases, a likelihood of confusion or possible risk
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.811 Filed 08/31/21 Page 19 of 25




 to the requesting party's reputation satisfies the irreparable injury
 requirement.”). Plaintiffs clearly suffered and would continue to suffer

 irreparable harm if consumers continued to purchase Defendants’
 counterfeit items, rather than the those lawfully sold by Plaintiffs. See
 Audi AG v. D’Amato, 469 F.3d 534, 550 (6th Cir. 2006); Malibu Media,

 LLC v. Schelling, 31 F. Supp. 3d 910, 912 (E.D. Mich. 2014) (internal
 citations omitted) (“The issuance of such an injunction is in the Court’s
 discretion, but “permanent injunctions are typically granted in situations

 involving unlawful infringement of copyrights in ... compositions ‘because
 of the strong probability that unlawful performances of other copyrighted
 material will occur.’”). The second element is also easily established.

 Here, an award of money damages would be inadequate as Defendants’
 failure to participate in these proceedings has prevented Plaintiffs from
 conducting discovery to determine the extent of damages it could recover.

 Additionally, harm to reputation and consumer confusion are injuries
 which are difficult to compensate with monetary damages. See
 Nedschroef Detroit Corp. v. Bemas Enterprises LLC, 106 F. Supp. 3d 874,

 890 (E.D. Mich. 2015) (Noting that “loss of goodwill and competitive
 market position” are “injuries which courts have recognized cannot be
 fully compensable by monetary damages.”).

      As to the third element, Defendants can claim no hardship in
 refraining from copyright and trademark infringement, activities
 prohibited by law, compared with Plaintiffs’ facing consumer confusion,
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.812 Filed 08/31/21 Page 20 of 25




 loss of sales, and potential harm to their reputation. See Audi AG, 469
 F.3d at 550. The balance of hardships undoubtedly weighs in Plaintiffs’

 favor. See Lucky’s Detroit, LLC v. Double L Inc., No. 09-14622, 2012 WL
 1658455, at *3 (E.D. Mich. May 11, 2012) (“The balance of hardship
 caused to either party weighs in favor of Defendant because any hardship

 experienced by Plaintiff is merely the result of complying with applicable
 federal laws.”). Finally, it is also clear that the public interest would be
 served by a permanent injunction because the bur kits are medical

 devices, and counterfeit versions could pose a threat to individuals’
 health and safety due to their “inferior quality and poor design.” ECF No.
 4, PageID.108. Protecting the public from the defects identified by

 Plaintiffs’ former production control manager, including flaking metal
 and rough edges, clearly supports the public interest prong of the test.
 An injunction would prevent these defective devices from entering the

 market under circumstances where customers could be confused by their
 origin and potentially harmed by their use. Accordingly, injunctive relief
 is warranted.

         b. Statutory Damages
      In addition to a permanent injunction, Plaintiffs also request an
 award of statutory damages in the amount of $100,000 under the

 Lanham Act. The Lanham Act’s statutory damages provision allows a
 trademark owner to “elect, at any time before final judgment is rendered
 by the trial court, to recover, instead of actual damages and profits under
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.813 Filed 08/31/21 Page 21 of 25




 subsection (a), an award of statutory damages for any such use in
 connection with the sale, offering for sale, or distribution of goods or

 services.”15 U.S.C. § 1117(c). See also Lorillard Tobacco Co. v. Van Dyke
 Liquor Mkt., Inc., 471 F. Supp. 2d 822, 833 (E.D. Mich. 2007).
 Specifically, a court may award a minimum of $1,000 or maximum of

 $200,000 per counterfeit mark. 15 U.S.C. § 1117(c)(1)). These damages
 are available “regardless of willfulness,” but a plaintiff may pursue
 enhanced damages—up to $2,000,000 per mark—if the “use of the

 counterfeit mark is determined to be willful.” Atmos Nation, LLC v.
 Kashat, No. 5:14-CV-11019, 2014 WL 2711961, at *4 (E.D. Mich. June
 16, 2014). The Court, in determining the proper amount of an award of

 statutory damages, is only constrained by what is considered “just.” Id.
 (referencing 15 U.S.C. § 1117(c)).
      The Court finds that an award of $50,000 for the single infringed

 mark is appropriate. In evaluating what constitutes a just award, the
 Court considers several factors. See Bestway Inflatables & Material Corp.
 v. Doe 1-10, No. 20-CV-12002, 2021 WL 755483, at *1 (E.D. Mich. Jan. 7,

 2021) (assessing “(1) the expenses saved and profits reaped, (2) revenues
 lost by plaintiff, (3) value of the copyright, (4) deterrent effect on others
 besides the defendant, (5) whether the defendant’s conduct was innocent

 or willful, (6) whether defendant cooperated in providing records from
 which to assess the value of the infringing material, and (7) the potential
 for discouraging the defendant.”). First, there is no genuine dispute that
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.814 Filed 08/31/21 Page 22 of 25




 Defendants infringed upon Plaintiffs’ copyrights and trademarks.
 Despite notification by Plaintiffs through a cease and desist letter,

 Defendants continued to display Plaintiffs’ trademark on their website
 where they advertised counterfeit goods. The continued utilization of
 these copyrights after notification by Plaintiffs can hardly be said to

 constitute innocent use, but instead represents a flagrant disregard of
 copyright. See Ford Motor Co., 441 F. Supp. 2d at 852 (E.D. Mich. 2006)
 (finding statutory damages were appropriate where the defendants

 “continued to maintain their infringing domain name registration and to
 operate   their   unauthorized    and    infringing   website    displaying
 counterfeits” of the plaintiff’s trademark).

      Additionally, part of the purpose of statutory damages is to deter
 the wrong doer from future infringement, not only to provide
 compensation to the copyright owner. See Johnson v. Jones, 149 F.3d

 494, 504 (6th Cir. 1998) (internal citations omitted).1 The Court finds the

 1 The Johnson case cites to Justice Jackson’s decision in F.W. Woolworth
 v. Contemporary Arts, 344 U.S. 228, 233 (1952), which noted that “[t]he
 statutory rule, formulated after long experience, not merely compels
 restitution of profit and reparation for injury but also is designed to
 discourage wrongful conduct.” However, it must be noted that the
 quotation that the Sixth Circuit in Johnson identifies as originating in
 the Woolworth decision is nowhere to be found in the actual language of
 that opinion. That quoted phrase:

      Statutory damages are designed not solely to compensate the
      copyright owner for losses incurred, but also to deter future
      infringement,
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.815 Filed 08/31/21 Page 23 of 25




 award of $50,000 is particularly just because the products at issue were
 medical devices. Defendants’ counterfeit use of the marks was for items

 that would be utilized to conduct surgical intervention and counterfeit
 versions could pose a threat to individuals’ health and safety due to their
 inferior design. The medical risks posed by products using counterfeit

 marks requires the Court to consider statutory damages which provide a
 deterrent effect not only to Defendants, but to others who may
 contemplate committing such dangerous violations in the future.

      Statutory damages are particularly appropriate here because the
 posture of this case precludes actual damages. See Microsoft Corp. v.
 McGee, 490 F. Supp. 2d 874, 882 (S.D. Ohio 2007) (“Several courts have

 found statutory damages are appropriate in default judgment cases
 because the information needed to prove actual damages is within the
 infringers’ control and is not disclosed.”). Defendants’ lack of cooperation

 in this case precluded the parties from conducting discovery which would
 have yielded evidence to allow the Court to assess the value of the
 infringing material.

      Accordingly, Plaintiffs are to be awarded $50,000 in statutory
 damages on its trademark infringement claim. To enforce this award, the



 found in Johnson, 149 F.3d at 504, and unfortunately in many other
 reported decisions regarding statutory damages under the Copyright Act,
 is a correct paraphrase of the rule announced in the Woolworth case, but
 it is not a verbatim quote and should not be so cited.
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.816 Filed 08/31/21 Page 24 of 25




 Court exercises its discretion to order the release the amounts in the
 frozen PayPal account associated with hammadashiq@gmail.com to

 Plaintiff, up to the statutory damages amount of $50,000. See Bestway
 Inflatables & Material Corp, 2021 WL 755483, at *2.
                              CONCLUSION

      For the reasons outlined above, Plaintiff’s Motion for Default
 Judgment (ECF No. 28) is GRANTED IN PART. Default judgment
 pursuant to Federal Rule of Civil Procedure 55(b)(2) is granted against

 Defendants on the claims for (1) copyright infringement in violation of
 the Copyright Act, (2) trademark infringement in violation of the
 Lanham Act, (3) unfair competition in violation of the Lanham Act, (4)

 unfair competition under Mich. Comp. Laws § 445.903, and (5) patent
 infringement. Default judgment on Plaintiffs’ claim for trade dress
 infringement is DENIED, and that claim will be DISMISSED.

      Defendants and their agents, directors, members, servants,
 employees, successors, assigns, and all other persons in active concert or
 participation with them, are PERMANENTLY ENJOINED from using

 Plaintiffs’ name, trademarks, copyrights, or patents, including the
 DENSAH® trademark and the copyrights (1) BUR SILHOUETTE WITH
 DEPTH MARKINGS (U.S. Copyright Registration No. VA 2-203-676),

 and (2) Densah Bur and Versah Guided Surgery System Instructions for
 Use (U.S. Copyright Registration No. TX 8-896-578), in the sale or
 promotion of any dental burs and bur kits.
Case 2:20-cv-12657-TGB-RSW ECF No. 42, PageID.817 Filed 08/31/21 Page 25 of 25




      It is further ORDERED AND ADJUDGED that Plaintiffs may
 recover statutory damages in the amount of $50,000 under the Lanham

 Act (15 U.S.C. 1117(c)).
      It is further ORDERED AND ADJUDGED that 30 days following
 entry of this Order, PayPal is ordered to release any funds in the PayPal

 account associated with the email hammadashiq@hotmail.com to be
 utilized to satisfy the Default Judgment.
      It is further ORDERED AND ADJUDGED that Defendant

 Hammad Ashiq’s Motion to Dismiss (ECF No. 31), Plaintiffs’ Motion to
 Strike (ECF No. 37), and Defendant’s Motion to Allow Hammad Ashiq
 and Family to Use PayPal (ECF No. 39) are DENIED AS MOOT.

      Judgment may be entered for Plaintiffs on Counts I, II, III, V, and
 VI of the Amended Complaint. Count IV of the Complaint is hereby
 DISMISSED without prejudice.


 SO ORDERED.

 Dated: August 31, 2021      s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE
